Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua B. Aronson (Reg. #64,504) on 1/4/2022.
The application has been amended as follows: 

20. (Currently Amended) A multi-cell emission-based detector for analysing a gas sample from a chromatography capillary column, comprising: 

- a detection area having a gas inlet, a gas outlet and a capillary channel in fluid communication with the gas inlet and gas outlet to allow circulation of the gas sample therebetween, the capillary channel defining a plasma chamber, the plasma chamber following a winding path within the detection area, the capillary channel of each detection cell has a length within the detection area such that a path of the gas sample within said detection area substantially corresponds to a width of an impurity peak in said gas sample; 
- a plasma-generating mechanism configured to apply a plasma- generating field across the plasma chamber so as to generate a plasma from said gas sample; 
- a detector window allowing optical emissions from said plasma to exit the plasma chamber; and 
- an optical cartridge coupled to the detector window for collecting said optical emissions.  

24. (Canceled)


25. (Currently Amended) The multi-cell emission-based detector according to claim 20, wherein said winding path defines a boustrophedonic or zigzag trajectory.

29. (Canceled)

Election/Restrictions
Claims 1, 3 – 5, 8 – 23, 25 - 28 are allowable. The restriction requirement among the inventions, as set forth in the Office action mailed on 7/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/24/2020 is withdrawn.  Claims 20 - 29, directed to a multi-cell emission-based detector for analyzing a gas sample no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 9 - 13, filed 12/13/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 7/13/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 5, 8 – 23, 25 - 28 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Karanassios (U.S. No. 2005/0195393 A1) and Fan et al. (U.S. No. 2018/0164261 A1) which teach the claimed invention however fail to disclose the limitations of “the capillary channel having a cross-section area between about 0.01 mm2 and 0.20 mm2 and defining a plasma chamber, the plasma chamber following a winding path within the detection area, the capillary channel having a length within the detection area such that a path of the gas sample within said detection area substantially corresponds to a width of an impurity peak in said gas sample…” in combination with all the remaining limitations of the emission-based detector for analyzing a gas sample from a chromatography capillary column as required by the independent claim 1.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 3 – 5, 8 – 23, 25 - 28 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 12/13/2021 pp. 9 – 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861